EXAMINER'S AMENDMENT

Application Status

This corrected Notice of Allowance is being issued to correct the previously mailed PTO-37 form.  The previously mailed PTO-37 form acknowledged a claim to foreign priority.  However, no claim to foreign priority has been made in this application.
Title

The previous amendment to the title, made with the previous Examiner’s Amendment mailed on 26-Apr-2022, is reproduced here to indicate that the amendment remains in effect.  
The prior title has been replaced with the following title:
--ELECTROMAGNETICALLY OPERATED BAND BRAKE--.
Claims

The previous amendments to the claims, made with the previous Examiner’s Amendment mailed on 26-Apr-2022, is reproduced here to indicate that the claim amendments remain in effect.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James O’Malley on April 15, 2022.
The application has been amended as follows: 
Claims 1-14 have been canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a brake comprising a band having a first permanent magnet applied to a first end and a second permanent magnet applied to a second end, the first permanent magnet and the second permanent magnet arranged to attract each other in the gripping position to cause the band to grip the cylindrical surface, and one or more electromagnets arranged to be supplied with current to attract the first permanent magnet and the second permanent magnet to hold the ban din the energized position against the bias when current is supplied to the electromagnets.
Fuyang Huaibang Machinery Co. Ltd. (CN 204647064) (applicant cited, machine translation attached) is considered the closest prior art of record.  Fuyang teaches a brake (see ¶ 0020) comprising; a band (2) having a first end and a second end (see FIG. 1), the band extending circumferentially around a surface of a rotating object (3), the band being movable between a gripping position (see FIG. 2) contacting the surface of the rotating object and an energized position (see FIG. 1); a first permanent magnet (8) attached to the first end of the band and a second permanent magnet (8) attached to the second end of the band (see FIG. 1).  
The first and second magnets are not arranged to attract each other in the gripping position.  Rather the first and second magnets are arranged to be repelled by the electromagnets in the gripping position (see machine translation, ¶ 0025).  Nor are the electromagnets arranged to be supplied with current to attract the first permanent magnet and the second permanent magnet to hold the band in the energized position against the bias when current is supplied to the electromagnets (see machine translation, ¶ 0025).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
May 16, 2022